Form 185 − ntc13plnafter

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                          Case No.: 19−10706−ABA
                                          Chapter: 13
                                          Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Nelson I Antonio
   aka Pedro I Antonio, aka Pedro I Antonio
   De Los Santos, aka Pedro Antonio De Los
   Santos
   14 Kay Lane
   Sicklerville, NJ 08081
Social Security No.:
   xxx−xx−3100
Employer's Tax I.D. No.:


               NOTICE OF FILING OF MODIFICATION OF PLAN AFTER CONFIRMATION
                              AND NOTICE OF HEARING THEREON

       Notice is hereby given that a Plan was confirmed in this matter on April 26, 2019.

       On 2/14/2020 the debtor filed a modification to the Plan.

       Accordingly, a hearing will be held before the Honorable Andrew B. Altenburg Jr. on:

Date:             March 25, 2020
Time:             09:00 AM
Location:        Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067

       Accordingly, notice is hereby given that,

1.     Seven (7) days prior to the confirmation hearing is fixed as the last day for filing
       a written rejection to the modified plan.

2.     Pursuant to 11 U.S.C. 1323 (c), if the Plan as modified changes the rights of the holder
       of a secure claim, such holders acceptance or rejection of the Plan before modification will
       be deemed acceptance or rejection of the Plan as modified, unless the holder changes such
       holders acceptance or rejection of the Plan within the time fixed.

3.     If, at the confirmation hearing, the Court determines that the plan is not confirmable,
       the debtor's case may be dismissed or converted.

A copy of the modified Plan will follow this notice.




Dated: February 18, 2020
JAN: kaj
Jeanne Naughton
Clerk
                                      United States Bankruptcy Court
                                         District of New Jersey
In re:                                                                                 Case No. 19-10706-ABA
Nelson I Antonio                                                                       Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0312-1          User: admin                  Page 1 of 2                   Date Rcvd: Feb 18, 2020
                              Form ID: 185                 Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 20, 2020.
db             +Nelson I Antonio,    14 Kay Lane,    Sicklerville, NJ 08081-9734
cr             +LAKEVIEW LOAN SERVICING, LLC,     Phelan Hallinan & Schmieg, PC,    1617 JFK Boulevard,
                 Suite 1400,    Philadelphia, PA 19103-1814
517964642      +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,     PO Box 790034,
                 St Louis, MO 63179-0034
517964643      +Financial Recoveries,    Attn: Bankruptcy,    PO Box 1388,    Mount Laurel, NJ 08054-7388
518136690      +LAKEVIEW LOAN SERVICING, LLC,     LOANCARE, LLC,   3637 SENTARA WAY,
                 VIRGINIA BEACH VA 23452-4262
517964645      +LoanCare LLC,    Attn: Consumer Solutions Dept,    PO Box 8068,    Virginia Beach, VA 23450-8068
517987159      +Phelan Hallinan Diamond and Jones,     1617 JFK blvd,   Suite 1400,    Philadelphia PA 19103-1814
518298674      +Rebecca A. Solarz, Esquire,    KML Law Group, P.C.,    216 Haddon Avenue, Ste. 406,
                 Westmont, NJ 08108-2812
517964651     ++TOYOTA MOTOR CREDIT CORPORATION,     PO BOX 8026,   CEDAR RAPIDS IA 52408-8026
               (address filed with court: Toyota Financial Services,       Attn: Bankruptcy,   PO Box 8026,
                 Cedar Rapids, IA 52409)
518037431      +Toyota Lease Trust,    c/o Toyota Motor Credit Corporation,     PO Box 9013,
                 Addison, Texas 75001-9013
518019828      +Toyota Motor Credit Corporation,     PO Box 9013,   Addison, Texas 75001-9013
517964654      +Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,    PO Box 8053,   Mason, OH 45040-8053
518077457     #+Yanira Jimenez,    101 Lenape Lane,    Pennsauken, NJ 08110-3900

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Feb 19 2020 02:33:25       U.S. Attorney,     970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Feb 19 2020 02:33:20        United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,     Suite 2100,
                 Newark, NJ 07102-5235
517964641      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 19 2020 02:36:18        Capital One,
                 Attn: Bankruptcy,   PO Box 30285,    Salt Lake City, UT 84130-0285
518044971      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Feb 19 2020 02:38:30
                 Capital One Bank (USA), N.A.,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
518131821       E-mail/Text: bnc-quantum@quantum3group.com Feb 19 2020 02:33:12
                 Department Stores National Bank,    c/o Quantum3 Group LLC,    PO Box 657,
                 Kirkland, WA 98083-0657
517964644      +E-mail/Text: bnc-bluestem@quantum3group.com Feb 19 2020 02:34:06        Fingerhut,
                 Attn: Bankruptcy,   PO Box 1250,    Saint Cloud, MN 56395-1250
517964646      +E-mail/Text: bankruptcydpt@mcmcg.com Feb 19 2020 02:33:19       Midland Funding,
                 2365 Northside Dr,    Ste 300,   San Diego, CA 92108-2709
518124616       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 19 2020 02:36:24
                 Portfolio Recovery Associates, LLC,    c/o Care Credit,    POB 41067,    Norfolk VA 23541
518074119       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 19 2020 02:38:13
                 Portfolio Recovery Associates, LLC,    c/o Lowe’s,    POB 41067,    Norfolk VA 23541
518074073       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 19 2020 02:38:13
                 Portfolio Recovery Associates, LLC,    c/o Walmart Credit Card,     POB 41067,    Norfolk VA 23541
518014651      +E-mail/Text: colleen.atkinson@rmscollect.com Feb 19 2020 02:34:23
                 Patient First c/o Receivables Management Systems,     PO Box 73810,
                 North Chesterfield, VA 23235-8047
518104177       E-mail/Text: bnc-quantum@quantum3group.com Feb 19 2020 02:33:12
                 Quantum3 Group LLC as agent for,    Bluestem and SCUSA,    PO Box 788,
                 Kirkland, WA 98083-0788
517964647       E-mail/Text: colleen.atkinson@rmscollect.com Feb 19 2020 02:34:23        Receivable Management Inc,
                 7206 Hull Rd,   Ste 211,    Richmond, VA 23235
517965762      +E-mail/PDF: gecsedi@recoverycorp.com Feb 19 2020 02:36:57       Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
517964648      +E-mail/PDF: gecsedi@recoverycorp.com Feb 19 2020 02:36:09       Synchrony Bank/Care Credit,
                 Attn: Bankruptcy Dept,     PO Box 965061,   Orlando, FL 32896-5061
517964649      +E-mail/PDF: gecsedi@recoverycorp.com Feb 19 2020 02:36:09       Synchrony Bank/Lowes,
                 Attn: Bankruptcy Dept,     PO Box 965060,   Orlando, FL 32896-5060
517964650      +E-mail/PDF: gecsedi@recoverycorp.com Feb 19 2020 02:36:09       Synchrony Bank/Walmart,
                 Attn: Bankruptcy Dept,     PO Box 965060,   Orlando, FL 32896-5060
518072658      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Feb 19 2020 02:38:30        Verizon,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
517964653      +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Feb 19 2020 02:29:14
                 Verizon Wireless,   Attn: Verizon Wireless Bankruptcy Admini,     500 Technology Dr,     Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                                TOTAL: 19

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
District/off: 0312-1                  User: admin                        Page 2 of 2                          Date Rcvd: Feb 18, 2020
                                      Form ID: 185                       Total Noticed: 32

517964652*       ++TOYOTA MOTOR CREDIT CORPORATION,  PO BOX 8026,    CEDAR RAPIDS IA 52408-8026
                  (address filed with court: Toyota Motor Credit Co,    Toyota Financial Services,    PO Box 8026,
                    Cedar Rapids, IA 52408)
                                                                                                TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 20, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 18, 2020 at the address(es) listed below:
              Andrew L. Spivack    on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC nj.bkecf@fedphe.com
              Brad J. Sadek    on behalf of Debtor Nelson I Antonio bradsadek@gmail.com, bradsadek@gmail.com
              Denise E. Carlon    on behalf of Creditor    Toyota Motor Credit Corporation
               dcarlon@kmllawgroup.com, bkgroup@kmllawgroup.com
              Denise E. Carlon    on behalf of Creditor    Toyota Lease Trust dcarlon@kmllawgroup.com,
               bkgroup@kmllawgroup.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              James French     on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC jfrench@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              James French     on behalf of Creditor    LoanCare, LLC as servicer for Lakeview Loan Servicing,
               LLC jfrench@mwc-law.com, nj-ecfmail@ecf.courtdrive.com
              Lauren Moyer     on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC lmoyer@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              Rebecca Ann Solarz    on behalf of Creditor    Toyota Lease Trust rsolarz@kmllawgroup.com
              Rebecca Ann Solarz    on behalf of Creditor    Toyota Motor Credit Corporation
               rsolarz@kmllawgroup.com
              Robert Davidow     on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC nj.bkecf@fedphe.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 12
